DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.

Status of the Claims
Amendment filed 28 January 2022 is acknowledged.  Claims 2, 6, 7, 11, and 12 have been cancelled.  Claims 1, 3-5, 8, and 9 have been amended.  Claims 13 and 14 have been added.  Claims 1, 3-5, 8, 9, 13, and 14 are pending.  Claims 3, 4, and 9 remain withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 5, “wherein the first board is provided with a thin-film transistor (TFT) circuit,” must find support in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation, “wherein the first board is provided with a thin-film transistor (TFT) circuit.”  This limitation is not supported by the disclosure as originally filed.  As shown in FIGs. 5 and 6, the second board (S2) is the board provided with the thin-film transistor (TFT) circuit, not the first board (450 and 480).

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation, “wherein the first board is provided with a thin-film transistor (TFT) circuit.”  It is unclear how the first board (450 and 480) is provided with the thin-film transistor (TFT) circuit.  As best understood by Examiner, the second board (S2) is provided with the thin-film transistor (TFT) circuit.  For the purposes of applying art, the second board will be interpreted as providing the thin-film transistor (TFT) circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya et al. (US Patent Application Publication 2018/0012949, hereinafter Takeya ‘949) in view of Imanaka (US Patent Application Publication 2008/0197501, hereinafter Imanaka ‘501).
With respect to claim 1, Takeya ‘949 teaches (FIGs. 2A-4C) a micro LED semi-finished product module (111) manufactured to be individually bonded to a second board (130) substantially as claimed,
wherein the semi-finished product module (111) is modularized by mounting multiple micro LEDs (29, 31, and 33) on a first board (113) ([0040, 0044]),
wherein the micro LEDs (29, 31, and 33) of the semi-finished product module (111) are individually driven by the second board (130) ([0071-0072]), and
wherein the micro LEDs (29, 31, and 33) are electrically connected with the second board (130) through to a lower surface of the first board (113) ([0093]).
Thus, Kim ‘797 is shown to teach all the features of the claim with the exception of wherein a release film is attached to the lower surface of the first board to prevent particles from adhering to the lower surface of the first board, and the release film is separated from the lower surface of the first board before mounting the semi-finished product module on the second board.
However, Imanaka ‘501 teaches (FIGs. 5A-5D) a release film (73A) attached to a lower surface (the surface upon which the release film 73A is mounted is the lower surface because said surface is flipped so as to be mounted to a top surface of the second board 101 as shown in FIG. 5D) of a first board (72), said release film being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached to the lower surface of the first board of Takeya ‘949 a release film to prevent particles from adhering to the lower surface of the first board, and the release film is separated from the lower surface of the first board before mounting the semi-finished product module on the second board as taught by Imanaka ‘501 in order to protect said first board.
Examiners notes that the limitation, “to prevent particles from adhering to the lower surface of the first board,” recites an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

With respect to claim 5, as best understood by Examiner and applying the interpretation as set forth in the 35 U.S.C. 112(b) rejection above, Takeya ‘949 teaches wherein the first board (interpreted as the second board 130) is provided with a thin-film transistor (TFT) circuit ([0071-0072]).
With respect to claim 13, Takeya ‘949 teaches wherein the first board (113) is provided with an anisotropic conductive film (150) (the first board 113 is provided with the anisotropic conductive film 150 when said first board 113 is bonded to said anisotropic conductive film 150 as shown in FIG. 4A) ([0093]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeya ‘949 and Imanaka ‘501 as applied to claim 1 above, and further in view of Mori et al. (US Patent 6,326,981, hereinafter Mori ‘981) of record.
With respect to claim 8, Takeya ‘949 and Imanaka ‘501 teach the device as described in claim 1 above with the exception of the additional limitation wherein the semi-finished product module has a one-dimensional array in which a red micro LED, a green micro LED, and a blue micro LED are arranged to form unit pixels, wherein a unit pixel positioned at the first row and the Mth column has the same arrangement order as a unit pixel positioned at the first row and the first column does, and an arrangement order of a unit pixel positioned at the Nth row and the first column and an arrangement order of a unit pixel positioned at the Nth row and the Mth column are the arrangement order of the unit pixel positioned at the first row and the second column, wherein M is an integer of 2 or more, and N is a multiple of 3 plus one.
However, Mori ‘981 teaches (FIG. 18) a one-dimensional array in which a red micro LED (R), a green micro LED (G), and a blue micro LED (B) are arranged to form unit pixels (defined herein as a single row comprising said red micro LED, said green micro LED, and said blue micro LED), wherein a unit pixel positioned at the first row and the Mth column has the same arrangement order as a unit pixel positioned at the first row and the first column does, and an arrangement order of a unit pixel positioned at the Nth row and the first column and an arrangement order of a unit pixel positioned at the Nth row and the Mth column are the arrangement order of the unit pixel positioned at the first row and the second column, wherein M is an integer of 2 or more, and N is a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semi-finished product module of Takeya ‘949 and Imanaka ‘501 having a one-dimensional array in which a red micro LED, a green micro LED, and a blue micro LED are arranged to form unit pixels, wherein a unit pixel positioned at the first row and the Mth column has the same arrangement order as a unit pixel positioned at the first row and the first column does, and an arrangement order of a unit pixel positioned at the Nth row and the first column and an arrangement order of a unit pixel positioned at the Nth row and the Mth column are the arrangement order of the unit pixel positioned at the first row and the second column, wherein M is an integer of 2 or more, and N is a multiple of 3 plus one as taught by Mori ‘981 as an art-recognized arrangement of LEDs capable of realizing a high display density and that provides a good color quality and little color irregularity.

Claim 14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeya ‘949 and Imanaka ‘501 as applied to claim 1 above, and further in view of Hatanaka et al. (US Patent Application Publication 2010/0294547, hereinafter Hatanaka ‘547).
With respect to claim 14, Takeya ‘949 and Imanaka ‘501 teach the device as described in claim 1 above with the exception of the additional limitation wherein the first board is provided with an anisotropic conductive anodic oxide film.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first board of Takeya ‘949 and Imanaka ‘501 provided with an anisotropic conductive anodic oxide film as taught by Hatanaka ‘574 to be used as an anisotropic conductive member of an electronic component of a semiconductor device or the like or a connector for inspection even if a structure has a much higher degree of integration realized by drastically improving the installation density of the conductive paths.
Response to Arguments
Applicant’s cancellation of claim 11 is sufficient to overcome the objections to the drawings and the specification made in the final rejection filed 28 September 2021.  The objections to the drawings and the specification have been withdrawn.
Applicant’s cancellation of claim 11 is sufficient to overcome the 35 U.S.C. 112(a)&(b) rejections of claims 11 and 12 made in the final rejection filed 28 September 2021.  The 35 U.S.C. 112(a)&(b) rejections of claims 11 and 12 have been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        

/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826